DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/10/2022 have been fully considered but they are not persuasive.
Applicant states, on page 12,  that Parker and/or Periyathambi fail to disclose or suggest, inter alia, "obtaining, via the one or more processors, customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface associated with the apparel transaction application, wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer; training, via the one or more processors, a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer, wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer 
Examiner respectfully disagrees with Applicant. As stated in the 103 Rejection, Periyathambi discloses obtaining customer data including customer interface data (Paragraphs 0025-0026), wherein the customer data is provided to a machine learning model to predict interest of a user for a particular item (Paragraphs 0020-0031). Further, the data may be analyzed (e.g. segmented/grouped) for a specific article category (Paragraph 0038, In one embodiment, a machine learning model may be implemented to determine top product variations. The machine learning model may enable determination of likely selections that are based on one or more factors. The factors may be associated with product history, such as number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations; Paragraph 0061, In an embodiment, the selectable configurations comprise one or more of color, size, model, or variation). Lastly, the machine learning model may be initially trained using supervised and unsupervised techniques (Paragraph 0040), wherein the machine learning model may be subsequently retrained with new data after a predetermined time (Paragraph 0031). Therefore, Periyathambi discloses all the limitations recited in claim 1.



Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element that is sufficient to amount significantly more than the judicial exception. 
Claims 1, 13, and 18 are eligible. The additional element of prediction model may be trained to determine a quantity or value of a rating of the customer's likelihood to purchase or rent an article (e.g., by placing the article in a virtual closet) as a function of various input variables (Paragraph 0039). Further, the personalized user interface may be dynamically updated or adjusted in real-time (Paragraph 0051). Claim 1 discloses that the prediction model can be updated based on environmental data (e.g. currently trending factors). Therefore, the additional element of prediction model integrates the abstract idea into a practical application because the prediction model using a feedback loop applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.”
Dependent claims 2-12, 14-17, and 19-20 are eligible for the same reasons as claims 1, 13, and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 5-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2020/0302506 A1), in view of Periyathambi et al. (US 2021/0049674 A1).
Regarding claim 1 (Currently Amended), Parker et al. discloses a computer-implemented method for providing a personalized user interface to a user (Paragraph 0018, Once an outfit combination is selected, one or more different methods are used to provide the selected outfit combination recommendations to the user; Paragraph 0102, FIG. 8 is a diagram illustrating an embodiment of a user interface for outfit combination recommendation and feedback), the method comprising: 
obtaining, via one or more processors (Figure 6, item 601, Processor), customer data including customer identification data of at least one customer of an apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), the customer identification data including customer demographic data of the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer article data including article information associated with the at least one customer (Paragraph 0019, The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) associated with the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking a link to navigate in the customer interface. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface”); 
training, via the one or more processors (Figure 6, item 601, Processor), a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer (Paragraph 0016, A scalable technical solution for improving customer predictions using only sparse individual customer prediction data is disclosed. Using the disclosed techniques, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes. Once the space of training data is enlarged, the training data can be automatically aggregated into target categories for training the machine learning model. By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category. Although customers are clustered to improve the scalability and performance of prediction results, in various embodiments, the predictions can be highly individual and customized for individual customers by sourcing results for each customer from a data source or catalog of individual items associated with the customer; Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants), wherein training the prediction model includes clustering the at least one customer (Paragraph 0016, By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category; Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category) …; 
obtaining, via the one or more processors (Figure 6, item 601, Processor), at least one of user data, user article data, or user interface activity data of a user (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
determining, via the one or more processors (Figure 6, item 601, Processor), a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), environmental data including values of one or more environmental factors, the one or more environmental factors including at least one of a season factor, a trend factor, or an economic factor (Paragraph 0018, In some embodiments, a human stylist may be presented with the determined outfit combinations and provide input to further refine the recommended outfit combinations. Once an outfit combination is selected, one or more different methods are used to provide the selected outfit combination recommendations to the user. For example, outfit combination recommendations can be provided via text message, email, a mobile app, a messaging platform, a web interface, a smart home device, etc. The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer. Outfits can be based on scheduled events such as weddings, business meetings, formal events, exercise and/or workout events or classes, business trips, vacations, etc. Outfits can also be based on the type of desired attire such as work attire, weekend attire, night attire, exercise attire, casual attire, etc. In various embodiments, the outfit combinations recommended are based at least in part on the expected weather, previously worn items, the expected dress of other attendees, recent fashion trends, and/or packing requirements such as luggage limitations, among other factors. For example, recently worn items may be excluded from inclusion in the recommended outfit combination until a time threshold has elapsed. In various embodiments, the time threshold can be learned or configured by the customer. For example, a two-week threshold prevents the same item from being worn more than once during the two-week period. In some embodiments, feedback on the recommended outfit combinations including the outfit selected from the recommendations and/or the outfit worn is provided. The feedback may be stored and used to improve the quality of future outfit combination recommendations); 
updatinq, via the one or more processors (Figure 6, item 601, Processor), the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0026, At 103, context for a customer outfit is received. In various embodiments, the context for recommending customer outfits includes a variety of factors including the catalog of physical items associated with a target such as the user's wardrobe, the expected weather, the expected dress attire (work, casual, exercise, etc.), previously worn items, current trends, length of visit, expected activities to be performed, etc. The context is used to more accurately identify strong recommended outfits. For example, depending on the weather context (e.g., temperature, humidity, rain, sun, snow, etc.), different outfits are recommended and/or different items will be included in the recommended outfit; Paragraph 0029, At 105, customer outfit combinations are determined. In some embodiments, the determined outfit combinations are provided as recommendations to the customer. In various embodiments, the determined outfit recommendations are determined using a trained machine learning model based on the customer's preferences and context received at 101 and 103. The customer's preferences and context may be used to determine a segmented target category for the customer and the appropriate machine learning model for the segmented target category is applied. In some embodiments, a human stylist may also review the determined outfits and refine and/or modify the recommendations. The outfit combinations may include one or more recommendations and may span multiple events, such as a business trip or holiday. In some embodiments, any items of the outfit that the customer does not have are provided to the customer. For example, the item may be provided to the customer to try and/or purchase and the outfit combination recommendations are provided to help style the provided item using items from the customer's current wardrobe; Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0100, In various embodiments, recommendations 700 are recommended based on the preferences of the customer and are generated by using a machine learning model trained on the customer's preferences. In some embodiments, recommended outfit combinations 701, 703, and 705 are further based on the context for the recommendation (e.g., date-night outfit, work outfit, beach vacation outfit, weather, calendar entries, mood, etc.). In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist (or customer); Paragraph 0107, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5; Examiner notes that environmental data (e.g. weather, trends) can be used as one of the features to train the prediction model, which outputs a recommendation and/or a ranking of one or more articles to the customer. In other embodiments, the recommended and/or ranked articles via the trained prediction model can be further filtered based on environmental data (e.g. trends). Based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “updating, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors”); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the updated one or more articles (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Paragraph 0094, In the example shown, display 611 and touch-screen input device 613 may be utilized for displaying a graphical user interface for providing a graphical representation of an outfit combination recommendation to a customer and/or capturing and submitting photos/videos of outfit combinations worn by the customer; Paragraph 0099, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist or customer; Paragraph 0106, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5).
Although Parker et al. discloses all the limitations above and training a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer, wherein training the prediction model includes clustering the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category), Parker et al. does not specifically disclose wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data.
However, Periyathambi et al. discloses obtaining, via the one or more processors (Figure 7, item 7.2, CPU), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface associated with the apparel transaction application, wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0030, Past user behavior. This property may be associated with record of past user behavior such as mouse clicks, items previously purchased or added to cart, and items subscribed to or watched. This data may be analyzed to infer a pattern of preferences that may indicate a correlation to certain product variations); 
training, via the one or more processors (Figure 7, item 7.2, CPU), a prediction model (Paragraph 0019, Based on item information and past user behavior, a machine learning model may be implemented that is configured to predict and present variations that are most likely to be of interest to the user. In some embodiments, reinforcement learning techniques may be implemented to reward the learning process based on the observed data) based on the customer data (Paragraphs 0020-0022, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Sold. In some cases , the number of items sold may be further segmented by number of items sold within a specified time period, or the number of items sold within a specific region or demographic category), the customer article data (Paragraphs 0020, & 0027-0028, In one embodiment, the machine learning model can be based on one or more of the following features: User Interests. This property may be associated with data which may indicate whether a user would be interested in a particular variation or a set of variations based on known user preferences, such as preferences identified in a user account), and the customer interface activity data of the at least one customer (Paragraphs 0020, & 0025-0026, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Clicks. This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0038, In one embodiment, a machine learning model may be implemented to determine top product variations. The machine learning model may enable determination of likely selections that are based on one or more factors. The factors may be associated with product history, such as number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations. The factors may also be associated with the item such as price of the item, the type of the item, and the number of users who are interested in the item. The factors may also be associated with the user, such as the purchase history of the user and other information that are unique for the user; Paragraph 0042, In some embodiments, an algorithm, such as a feature subset selection algorithm or an induction algorithm, may be implemented to define groupings or categories. Probabilistic approaches may also be incorporated. One or more estimation methods may be incorporated, such as a parametric classification technique. In various embodiments, the machine learning model may employ a combination of probabilistic and heuristic methods to guide and narrow the data that are analyzed; Paragraph 0046, In some configurations, the machine learning model 456 may be configured to utilize supervised and/or unsupervised machine learning technologies to predict product variations. For example, the machine learning model 456 may utilize supervised machine learning techniques by training on product and user data as described herein. The machine learning model 456 can generate predictions based on features extracted from the product and user information. The predictions can be provided in various forms, such as a single product variation, or a group of top product variations), wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0031, Based on the available data, the machine learning model may predict the top product variations for the user. The top variations may be preselected and rendered on the product page. In some embodiments, after a predetermined time, the subsequent user actions may be determined to provide feedback to the machine learning model and whether the selected product variations increased the likelihood of a desired objective. The objective can include, for example, increased sales of the item, or increased time that the user spends on the product site. The resulting user action may be fed back to the machine learning model to further update the model; Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations; Examiner interprets an expiration period as a predetermined time, wherein subsequent data is used to update the model after the predetermined time).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the customer interface data is used for training a machine learning model of the invention of Parker et al. to further incorporate wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13 (Currently Amended), Parker et al. discloses a computer system for providing a personalized user interface to a user (Paragraph 0021, In some embodiments, the process of FIG. 1 is performed at least in part by using processor 601 of computer system 600 of FIG. 6 to provide indications of the outfit combination recommendations to a user; Paragraph 0102, FIG. 8 is a diagram illustrating an embodiment of a user interface for outfit combination recommendation and feedback), comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform operations (Paragraph 0014, The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term `processor` refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions) including:
obtaining customer data including customer identification data of at least one customer of an apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), the customer identification data including customer demographic data of the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category; Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis); 
obtaining customer article data including article information associated with the at least one customer (Paragraph 0019, The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
obtaining customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) associated with the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis), wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking a link. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface”); 
training a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer (Paragraph 0016, A scalable technical solution for improving customer predictions using only sparse individual customer prediction data is disclosed. Using the disclosed techniques, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes. Once the space of training data is enlarged, the training data can be automatically aggregated into target categories for training the machine learning model. By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category. Although customers are clustered to improve the scalability and performance of prediction results, in various embodiments, the predictions can be highly individual and customized for individual customers by sourcing results for each customer from a data source or catalog of individual items associated with the customer; Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants), wherein training the prediction model includes clustering the at least one customer (Paragraph 0016, By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category; Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category) …; 
obtaining at least one of user data, user article data, or user interface activity data of a user (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
determining a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination); 
obtaining environmental data including values of one or more environmental factors, the one or more environmental factors including at least one of a season factor, a trend factor, or an economic factor (Paragraph 0018, In some embodiments, a human stylist may be presented with the determined outfit combinations and provide input to further refine the recommended outfit combinations. Once an outfit combination is selected, one or more different methods are used to provide the selected outfit combination recommendations to the user. For example, outfit combination recommendations can be provided via text message, email, a mobile app, a messaging platform, a web interface, a smart home device, etc. The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer. Outfits can be based on scheduled events such as weddings, business meetings, formal events, exercise and/or workout events or classes, business trips, vacations, etc. Outfits can also be based on the type of desired attire such as work attire, weekend attire, night attire, exercise attire, casual attire, etc. In various embodiments, the outfit combinations recommended are based at least in part on the expected weather, previously worn items, the expected dress of other attendees, recent fashion trends, and/or packing requirements such as luggage limitations, among other factors. For example, recently worn items may be excluded from inclusion in the recommended outfit combination until a time threshold has elapsed. In various embodiments, the time threshold can be learned or configured by the customer. For example, a two-week threshold prevents the same item from being worn more than once during the two-week period. In some embodiments, feedback on the recommended outfit combinations including the outfit selected from the recommendations and/or the outfit worn is provided. The feedback may be stored and used to improve the quality of future outfit combination recommendations); 
updating the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0026, At 103, context for a customer outfit is received. In various embodiments, the context for recommending customer outfits includes a variety of factors including the catalog of physical items associated with a target such as the user's wardrobe, the expected weather, the expected dress attire (work, casual, exercise, etc.), previously worn items, current trends, length of visit, expected activities to be performed, etc. The context is used to more accurately identify strong recommended outfits. For example, depending on the weather context (e.g., temperature, humidity, rain, sun, snow, etc.), different outfits are recommended and/or different items will be included in the recommended outfit; Paragraph 0029, At 105, customer outfit combinations are determined. In some embodiments, the determined outfit combinations are provided as recommendations to the customer. In various embodiments, the determined outfit recommendations are determined using a trained machine learning model based on the customer's preferences and context received at 101 and 103. The customer's preferences and context may be used to determine a segmented target category for the customer and the appropriate machine learning model for the segmented target category is applied. In some embodiments, a human stylist may also review the determined outfits and refine and/or modify the recommendations. The outfit combinations may include one or more recommendations and may span multiple events, such as a business trip or holiday. In some embodiments, any items of the outfit that the customer does not have are provided to the customer. For example, the item may be provided to the customer to try and/or purchase and the outfit combination recommendations are provided to help style the provided item using items from the customer's current wardrobe; Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0100, In various embodiments, recommendations 700 are recommended based on the preferences of the customer and are generated by using a machine learning model trained on the customer's preferences. In some embodiments, recommended outfit combinations 701, 703, and 705 are further based on the context for the recommendation (e.g., date-night outfit, work outfit, beach vacation outfit, weather, calendar entries, mood, etc.). In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist (or customer); Paragraph 0107, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5; Examiner notes that environmental data can be used as one of the features to train the prediction model, which outputs a recommendation and/or a ranking of one or more articles to the customer. In other embodiments, the recommended and/or ranked articles via the trained prediction model can be further filtered based on environmental data (e.g. trends). Based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “updating, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors”); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the updated one or more articles (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Paragraph 0094, In the example shown, display 611 and touch-screen input device 613 may be utilized for displaying a graphical user interface for providing a graphical representation of an outfit combination recommendation to a customer and/or capturing and submitting photos/videos of outfit combinations worn by the customer; Paragraph 0099, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist or customer; Paragraph 0106, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5).
Although Parker et al. discloses all the limitations above and training a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer, wherein training the prediction model includes clustering the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category), Parker et al. does not specifically disclose wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data.
However, Periyathambi et al. discloses obtaining customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface associated with the apparel transaction application, wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0030, Past user behavior. This property may be associated with record of past user behavior such as mouse clicks, items previously purchased or added to cart, and items subscribed to or watched. This data may be analyzed to infer a pattern of preferences that may indicate a correlation to certain product variations); 
training a prediction model (Paragraph 0019, Based on item information and past user behavior, a machine learning model may be implemented that is configured to predict and present variations that are most likely to be of interest to the user. In some embodiments, reinforcement learning techniques may be implemented to reward the learning process based on the observed data) based on the customer data (Paragraphs 0020-0022, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Sold. In some cases , the number of items sold may be further segmented by number of items sold within a specified time period, or the number of items sold within a specific region or demographic category), the customer article data (Paragraphs 0020, & 0027-0028, In one embodiment, the machine learning model can be based on one or more of the following features: User Interests. This property may be associated with data which may indicate whether a user would be interested in a particular variation or a set of variations based on known user preferences, such as preferences identified in a user account), and the customer interface activity data of the at least one customer (Paragraphs 0020, & 0025-0026, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Clicks. This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0038, In one embodiment, a machine learning model may be implemented to determine top product variations. The machine learning model may enable determination of likely selections that are based on one or more factors. The factors may be associated with product history, such as number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations. The factors may also be associated with the item such as price of the item, the type of the item, and the number of users who are interested in the item. The factors may also be associated with the user, such as the purchase history of the user and other information that are unique for the user; Paragraph 0042, In some embodiments, an algorithm, such as a feature subset selection algorithm or an induction algorithm, may be implemented to define groupings or categories. Probabilistic approaches may also be incorporated. One or more estimation methods may be incorporated, such as a parametric classification technique. In various embodiments, the machine learning model may employ a combination of probabilistic and heuristic methods to guide and narrow the data that are analyzed; Paragraph 0046, In some configurations, the machine learning model 456 may be configured to utilize supervised and/or unsupervised machine learning technologies to predict product variations. For example, the machine learning model 456 may utilize supervised machine learning techniques by training on product and user data as described herein. The machine learning model 456 can generate predictions based on features extracted from the product and user information. The predictions can be provided in various forms, such as a single product variation, or a group of top product variations), wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0031, Based on the available data, the machine learning model may predict the top product variations for the user. The top variations may be preselected and rendered on the product page. In some embodiments, after a predetermined time, the subsequent user actions may be determined to provide feedback to the machine learning model and whether the selected product variations increased the likelihood of a desired objective. The objective can include, for example, increased sales of the item, or increased time that the user spends on the product site. The resulting user action may be fed back to the machine learning model to further update the model; Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations; Examiner interprets an expiration period as a predetermined time, wherein subsequent data is used to update the model after the predetermined time).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the customer interface data is used for training a machine learning model of the invention of Parker et al. to further incorporate wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18 (Currently Amended), Parker et al. discloses a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method (Paragraph 0014, The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term `processor` refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions) of providing a personalized user interface to a user (Paragraph 0102, FIG. 8 is a diagram illustrating an embodiment of a user interface for outfit combination recommendation and feedback), the method comprising: 
obtaining, via one or more processors (Figure 6, item 601, Processor), customer data including customer identification data of at least one customer of an apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), the customer identification data including customer demographic data of the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category; Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer article data including article information associated with the at least one customer (Paragraph 0019, The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination) associated with the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data), wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking a link to navigate in the customer interface. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface”); 
training, via the one or more processors (Figure 6, item 601, Processor), a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer (Paragraph 0016, A scalable technical solution for improving customer predictions using only sparse individual customer prediction data is disclosed. Using the disclosed techniques, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes. Once the space of training data is enlarged, the training data can be automatically aggregated into target categories for training the machine learning model. By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category. Although customers are clustered to improve the scalability and performance of prediction results, in various embodiments, the predictions can be highly individual and customized for individual customers by sourcing results for each customer from a data source or catalog of individual items associated with the customer; Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants), wherein training the prediction model includes clustering the at least one customer (Paragraph 0016, By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category; Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category) …; 
obtaining, via the one or more processors (Figure 6, item 601, Processor), at least one of user data, user article data, or user interface activity data of a user (Paragraph 0063, In some embodiments, data collected includes additional data such as outfit style preferences, style properties of products, and/or past outfit selection information, among other relevant outfit selection data. By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties. For example, certain customers may prefer a particular blouse paired with skirts while other customers may prefer the same blouse paired with dress pants) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data); 
determining, via the one or more processors (Figure 6, item 601, Processor), a rank of one or more articles based on the trained prediction model by inputting the at least one of the user data, the user article data, or the user interface activity data, the rank indicating a level of preference of the user regarding the one or more articles (Paragraph 0054, At 303, outfit combination options are determined based on the customer attributes. The outfit combination options may be determined by processing the customer attributes to select a subset of outfit combinations based on the customer's catalog of items. The outfit combination options may be provided to stylists. In various embodiments, instead of directly offering all of the outfit combination options to the customer, a stylist first selects outfit combinations from among the outfit combination options to provide to the customer. In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination); 
obtaining, via the one or more processors (Figure 6, item 601, Processor), environmental data including values of one or more environmental factors, the one or more environmental factors including an economic factor including current inventory level of the one or more articles (Paragraph 0034, Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items) , an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.; Paragraph 0037, The inventory interface translates inventory requests and updates to and from the components of FIG. 2 using the appropriate inventory data store interface. In various embodiments, inventory information may include garment or product inventory information including a stock keeping unit (SKU), an item type, an item property (e.g., color, pattern, material), a silhouette category, quantity for each product, as well as historical information along with other similar appropriate inventory information; Paragraph 0038, In various embodiments, the inventory interface is used to access information about how many units of each item are in the inventory. Supply chain information such as how many units of an item have been ordered, when they are expected to be received to replenish a stock of the item, etc. may be accessed via the inventory interface); 
updatinq, via the one or more processors (Figure 6, item 601, Processor), the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors (Paragraph 0054, In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0100, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist (or customer). For example, a stylist may add one or more accessories to an outfit combination, swap out one item for another from an outfit combination, swap out one or more recommended outfit combinations for different recommended outfit combinations, etc. In some embodiments, the items of recommendations 700 are based on the items available to the customer. For example, some (or all) items of recommended outfit combinations 701, 703, and 705 are owned by the customer. In some embodiments, the majority of the items of recommendations 700 are available to the customer and one or more of the remaining items of recommended outfit combinations 701, 703, and/or 705 are available for trial or purchase. Recommendations 700 are provided to the customer as examples of how to integrate potential new items into the customer's existing wardrobe; Examiner notes that the recommended and/or ranked articles via the trained prediction model can be further filtered based on environmental data (e.g. items that are available for trial or purchase). As explained before, availability data is obtained from the product inventory information. Based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “updating, via the one or more processors, the ranked one or more articles via the trained prediction model based on the obtained environmental data including values of the one or more environmental factors”); 
and providing, to the user, the personalized user interface associated with the apparel transaction application to the user based on the updated one or more articles (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Paragraph 0094, In the example shown, display 611 and touch-screen input device 613 may be utilized for displaying a graphical user interface for providing a graphical representation of an outfit combination recommendation to a customer and/or capturing and submitting photos/videos of outfit combinations worn by the customer; Paragraph 0099, In some embodiments, recommendations 700 may be further modified and/or filtered by a stylist or customer; Paragraph 0106, In some embodiments, the selection can be filtered, for example, by size, material, fit, trends, color, or other filter parameters. In some embodiments, the user interfaces of FIGS. 9A, 9B, and 9C are part of design tool 209 of FIG. 2 for generating outfit combinations. In some embodiments, the outfit combinations generated as demonstrated by FIGS. 9A, 9B, and 9C are used to generate preference and/or training data for the processes of FIGS. 1, 3, 4, and/or 5).
Although Parker et al. discloses all the limitations above and training a prediction model based on the customer data, the customer article data, and the customer interface activity data of the at least one customer, wherein training the prediction model includes clustering the at least one customer (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category), Parker et al. does not specifically disclose wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data.
However, Periyathambi et al. discloses obtaining, via the one or more processors (Figure 7, item 7.2, CPU), customer interface activity data of the at least one customer, customer interface activity data including one or more interactive activities between the at least one customer and a customer interface associated with the apparel transaction application, wherein the one or more interactive activities include at least one of an action of clicking a link to navigate in the customer interface, an action of typing a search term, or an action of selecting a filter performed by the at least one customer (Paragraph 0030, Past user behavior. This property may be associated with record of past user behavior such as mouse clicks, items previously purchased or added to cart, and items subscribed to or watched. This data may be analyzed to infer a pattern of preferences that may indicate a correlation to certain product variations); 
training, via the one or more processors (Figure 7, item 7.2, CPU), a prediction model (Paragraph 0019, Based on item information and past user behavior, a machine learning model may be implemented that is configured to predict and present variations that are most likely to be of interest to the user. In some embodiments, reinforcement learning techniques may be implemented to reward the learning process based on the observed data) based on the customer data (Paragraphs 0020-0022, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Sold. In some cases , the number of items sold may be further segmented by number of items sold within a specified time period, or the number of items sold within a specific region or demographic category), the customer article data (Paragraphs 0020, & 0027-0028, In one embodiment, the machine learning model can be based on one or more of the following features: User Interests. This property may be associated with data which may indicate whether a user would be interested in a particular variation or a set of variations based on known user preferences, such as preferences identified in a user account), and the customer interface activity data of the at least one customer (Paragraphs 0020, & 0025-0026, In one embodiment, the machine learning model can be based on one or more of the following features: Variation Clicks. This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category), wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected via the customer interface (Paragraph 0038, In one embodiment, a machine learning model may be implemented to determine top product variations. The machine learning model may enable determination of likely selections that are based on one or more factors. The factors may be associated with product history, such as number of sales for each of the selectable configurations, discounts associated with the selectable configurations, and numbers of user clicks for the selectable configurations. The factors may also be associated with the item such as price of the item, the type of the item, and the number of users who are interested in the item. The factors may also be associated with the user, such as the purchase history of the user and other information that are unique for the user; Paragraph 0042, In some embodiments, an algorithm, such as a feature subset selection algorithm or an induction algorithm, may be implemented to define groupings or categories. Probabilistic approaches may also be incorporated. One or more estimation methods may be incorporated, such as a parametric classification technique. In various embodiments, the machine learning model may employ a combination of probabilistic and heuristic methods to guide and narrow the data that are analyzed; Paragraph 0046, In some configurations, the machine learning model 456 may be configured to utilize supervised and/or unsupervised machine learning technologies to predict product variations. For example, the machine learning model 456 may utilize supervised machine learning techniques by training on product and user data as described herein. The machine learning model 456 can generate predictions based on features extracted from the product and user information. The predictions can be provided in various forms, such as a single product variation, or a group of top product variations), wherein one or more of the customer data, the customer article data, or the customer interface activity data is stored with an expiration period (Paragraph 0031, Based on the available data, the machine learning model may predict the top product variations for the user. The top variations may be preselected and rendered on the product page. In some embodiments, after a predetermined time, the subsequent user actions may be determined to provide feedback to the machine learning model and whether the selected product variations increased the likelihood of a desired objective. The objective can include, for example, increased sales of the item, or increased time that the user spends on the product site. The resulting user action may be fed back to the machine learning model to further update the model; Paragraph 0040, In an embodiment, a top variation machine learning model may be implemented with a feedback loop to update the predictions based on currently available data. In some configurations, the top variation machine learning model may be configured to utilize supervised, unsupervised, or reinforcement learning techniques to predict top variations; Examiner interprets an expiration period as a predetermined time, wherein subsequent data is used to update the model after the predetermined time).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the customer interface data is used for training a machine learning model of the invention of Parker et al. to further incorporate wherein training the prediction model includes clustering the at least one customer based on the customer interface activity data including an article category previously selected of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5 and 14 (Previously Presented), which is dependent of claim 1, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 1. Parker et al. further discloses wherein the customer interface activity data is … at least one of a number of clicks by the at least one customer in the customer interface to certain article categories, a brand name of an article typed by the at least one customer in a search in the customer interface, or one or more selections associated with one or more articles and clicked/chosen by the at least one customer in the customer interface (Paragraph 0063, By utilizing features such as outfit style preferences, style properties, and past outfit selection information, a machine learning model can be trained to predict the likelihood a customer with a particular outfit style preference will select an outfit combination recommendation with particular outfit style properties; Paragraph 0017, One or more items of the outfit combination may also be selected from an inventory of items available for the user to trial and/or purchase. In some embodiments, the recommended outfits are based on selecting one or more items and building a recommended outfit combination based on the selected items; Paragraph 0030, For example, a customer may decide to not wear any of the recommended outfits and selects an outfit of the customer's own choosing. The customer then provides the customer chosen outfit as feedback, for example, via a photo, a text description, a voice description, a video, etc. In some embodiments, the customer selects a recommended outfit but makes modifications to the outfit. For example, the customer may substitute, remove, and/or add different items to a recommended outfit. The customer can provide the changes as feedback for the recommended outfit combination; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination; Examiner notes that in order to select an outfit, the customer needs to perform the action of clicking. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses a “one or more selections associated with one or more articles and clicked by the at least one customer in the customer interface”).
	Although Parker et al. discloses customer interface activity data including one or more interactive activities between the at least one customer and a customer interface (Paragraph 0063, past outfit selection information; Paragraph 0104, Figures 9A-9C show a user interface for creating an outfit combination), Parker et al. does not specifically disclose a log that keeps track of the number of clicks/selections by the at least one customer in the customer interface. 
	However, Periyathambi et al. discloses wherein the customer interface activity data is provided as one or more logs and includes at least one of a number of clicks by the at least one customer in the customer interface to certain article categories, a brand name of an article typed by the at least one customer in a search in the customer interface, or one or more selections associated with one or more articles and clicked by the at least one customer in the customer interface (Paragraph 0018, In various embodiments, the following Detailed Description presents technologies for generating personalized recommendations and selections of product variations on a product page for a given user based on a machine learning model; Paragraph 0025, Variation Clicks; Paragraph 0026, This property may be associated with the number of mouse clicks or other indications that a particular variation has seen a level of interest by other users. In some cases, the number of clicks may be further segmented by number of clicks within a specified time period, or number of clicks within a specific region or demographic category. A high number of clicks may indicate a general likelihood that the user may prefer the variation; Paragraph 0039, As used in this disclosure, the product variations may correspond to different SKUs, and may relate to color, size, model, and other features. The product variations may generally be referred to as configurations or SKUs).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the customer interface of the invention of Parker et al. to further specify that the customer interface is used to keep track of the number of clicks by the at least one customer in the customer interface to certain article categories of the invention of Periyathambi et al. because a high number of clicks may indicate a general likelihood that the user may prefer the variation (See Periyathambi et al., Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (Original), which is dependent of claim 1, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 1. Parker et al. further discloses wherein the user data includes user identification data of the user (Paragraph 0017, In some embodiments, users are clustered into target categories based on user profile data. For example, users with similar geography, income, employment, age, gender, and/or other attributes are clustered into a segmented target category. A segmented target category allows training data such as user preferences to be aggregated from all of the customers in the target category).
Regarding claims 7 and 15 (Previously Presented), which are dependent of claims 1 and 13, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claims 1 and 13. Parker et al. further discloses wherein the user article data includes article information associated with the user (Paragraph 0019, In some embodiments, a catalog of physical items associated with a target user is accessed. For example, a user's wardrobe of available items that can be worn is stored in a data store and made accessible for determining an outfit combination that is personalized for the user. In some embodiments, at least a portion of the catalog is at least in part automatically generated based on a retention of one or more of the physical items provided to the target user. For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase. Any items that the user decided to retain by purchasing are then automatically included in the user's catalog of physical items. In some embodiments, the catalog is automatically updated by providing a list of items, for example, via email receipts, purchase confirmations, purchase history, photos of the user's wardrobe, etc. In some embodiments, a machine learning model trained using outfit combination information gathered across multiple users is used to automatically determining for the target user, at least a portion of one or more recommended outfit combinations of a plurality of physical items among the physical items within the catalog. For example, a machine learning model is trained based on outfit combinations matching certain preferences such as style and fit. The training data may be gathered by collecting user preferences and corresponding preferred outfit combinations for an audience of users, some of which may have similar preferences as the target user. Once trained, the trained machine learning model is then used to automatically recommend outfit combinations based on the target user's preferences) of the apparel transaction application (Paragraph 0019, For example, the catalog may be based on physical items such as clothing items or accessories provided to the user for purchase; Paragraph 0033, Feedback profile data store 201, customer catalog data store 202, and sizing profile data store 203 may be configured to store information about customers, products, sales data, performance metrics, and machine learning models; Paragraph 0075, Upon enrollment, the potential customer becomes a customer and information about the customer may be stored including a catalog of customer items. Products may be provided to the customer once or on a recurring/subscription basis; Examiner notes that sales data is equivalent to transaction data).
Regarding claim 9 (Original), which is dependent of claim 1, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 1. Parker et al. further discloses updating the personalized user interface within a predetermined period of time (Paragraph 0018, The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer).
Regarding claim 10 (Original), which is dependent of claim 9, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 9. Parker et al. further discloses wherein the predetermined period of time is determined based on arrival time of one or more trending articles (Paragraph 0018, The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer. Outfits can be based on scheduled events such as weddings, business meetings, formal events, exercise and/or workout events or classes, business trips, vacations, etc. Outfits can also be based on the type of desired attire such as work attire, weekend attire, night attire, exercise attire, casual attire, etc. In various embodiments, the outfit combinations recommended are based at least in part on the expected weather, previously worn items, the expected dress of other attendees, recent fashion trends, and/or packing requirements such as luggage limitations, among other factors. For example, recently worn items may be excluded from inclusion in the recommended outfit combination until a time threshold has elapsed. In various embodiments, the time threshold can be learned or configured by the customer. For example, a two-week threshold prevents the same item from being worn more than once during the two-week period. In some embodiments, feedback on the recommended outfit combinations including the outfit selected from the recommendations and/or the outfit worn is provided. The feedback may be stored and used to improve the quality of future outfit combination recommendations).
Regarding claims 11, 16, and 19 (Original), which are dependent of claims 1, 13, and 18, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claims 1, 13, and 18. Parker et al. further discloses wherein the one or more environmental factors further includes a season factor, the season factor indicating seasonal impact on renting the one or more articles (Paragraph 0068, At 405, one or more machine learning models are trained using the training data prepared at 401. In supervised machine learning, training data may be utilized to train a prediction model to perform predictions based on information "learned" from the training data. In some embodiments, more than one machine learning model is trained. For example, models may be trained by target customer type or business line (e.g., women, men, children), target lifestyle, target style (e.g., edgy, urban, Pacific Northwest), target body type, target seasonality, target fiscal quarter, etc. Different client segments may be used to categorize the model types depending on the optimization goal).
Regarding claims 12, 17, and 20 (Original), which are dependent of claims 1, 13, and 18, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claims 1, 13, and 18. Parker et al. further discloses wherein the one or more environmental factors further includes a trend factor, the trend factor describing information regarding one or more trending articles (Paragraph 0018, In some embodiments, a human stylist may be presented with the determined outfit combinations and provide input to further refine the recommended outfit combinations. Once an outfit combination is selected, one or more different methods are used to provide the selected outfit combination recommendations to the user. For example, outfit combination recommendations can be provided via text message, email, a mobile app, a messaging platform, a web interface, a smart home device, etc. The frequency and timing of the outfit combination recommendations can be configured as well. For example, outfit combinations can be provided daily such as in the morning before the outfit is to be worn, the night before an outfit is to be worn, or at a time configured by the customer. Outfits can be based on scheduled events such as weddings, business meetings, formal events, exercise and/or workout events or classes, business trips, vacations, etc. Outfits can also be based on the type of desired attire such as work attire, weekend attire, night attire, exercise attire, casual attire, etc. In various embodiments, the outfit combinations recommended are based at least in part on the expected weather, previously worn items, the expected dress of other attendees, recent fashion trends, and/or packing requirements such as luggage limitations, among other factors. For example, recently worn items may be excluded from inclusion in the recommended outfit combination until a time threshold has elapsed. In various embodiments, the time threshold can be learned or configured by the customer. For example, a two-week threshold prevents the same item from being worn more than once during the two-week period. In some embodiments, feedback on the recommended outfit combinations including the outfit selected from the recommendations and/or the outfit worn is provided. The feedback may be stored and used to improve the quality of future outfit combination recommendations; Paragraph 0034, In some embodiments, a garment is referenced using a garment identifier or a stock keeping unit (SKU). Information in feedback profile data store 201 about an item may be stored with statistics such as a sales metric (e.g., statistics related to sales of an item or group of items), an inventory metric (e.g., statistics related to inventory such as number of units in inventory), variety (e.g., a measure of diversity of inventory and related information such as addressable market), associated outfit combinations for the item, etc.). 



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2020/0302506 A1), in view of Periyathambi et al. (US 2021/0049674 A1), in further view of Luce (Luce, Leanne. "Data Science and Subscription Services." In Artificial Intelligence for Fashion, pp. 89-105. Apress, Berkeley, CA, 2019).
Regarding claim 2 (Original), which is dependent of claim 1, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 1. Although Parker et al. discloses customer data and customer article data, Parker et al. does not specifically disclose prior to training the prediction model, converting the customer data and the customer article data to embedded customer data and embedded article data.
	However, Luce further discloses prior to training the prediction model, converting the … data to … embedded … data (Page 31, Word Embeddings, Paragraphs 1 & 2, How can a machine understand or compare words? One way is to associate each word with a set of number values, or vectors, so that a machine can compare them. These vectors are known as word embeddings, or word vectors).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the customer data and the customer article data of the invention of Parker et al. to further convert the data to embedded data of the invention of Luce because doing so would allow the method to make words accessible to certain types of machine learning models (See Luce, Page 31, Word Embeddings, Paragraphs 1 & 2). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3 (Original), which is dependent of claim 2, the combination of Parker et al., Periyathambi et al., and Luce discloses all the limitations in claim 2. Although Parker et al. discloses training the prediction model based on customer data, article data, and customer interface activity data, Parker et al. does not specifically disclose training the prediction model based on the embedded customer data, the embedded article data, and the customer interface activity data of the at least one customer.
However, Luce discloses further including training the prediction model based on the embedded … of the at least one customer (Page 31, Word Embeddings, Paragraphs 1 & 2, How can a machine understand or compare words? One way is to associate each word with a set of number values, or vectors, so that a machine can compare them. These vectors are known as word embeddings, or word vectors; Page 101, lines 1-12, To understand natural language using NLP, some engineers use word vectors. Investing in techniques to do this analysis means learning and processing more information about your customer than you would have been able to otherwise. It requires more than just word vectors to make inferences about what customers write, but it is possible to interpret complex phrases that are relevant to fashion businesses. For example, if a customer writes that they are in their “first trimester,” you can infer that they’re pregnant. If they write that they’re “going on their honeymoon,” you might infer that they’re about to take a trip. It might be obvious to a human, but to a machine, it takes training. This training can be used to help create tailored recommendations for the end customer).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify training the prediction model based on customer data, article data, and customer interface activity data of the invention of Parker et al. to further convert the data to embedded data (also known as word vectors) and use the embedded data to train the prediction model of the invention of Luce because doing so would allow the method to train a machine with word vectors, which can be used to help create tailored recommendations for the end customer (See Luce, Page 101, lines 1-12). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2020/0302506 A1), in view of Periyathambi et al. (US 2021/0049674 A1), in further view of Nice et al. (US 20130218907 A1).
Regarding claim 4 (Previously Presented), which is dependent of claim 1, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 1. Parker et al. further discloses wherein the customer data is represented as … possible article categories, one or more customer locations, and/or possible selections of article brands and sizes (Paragraph 0044, For example, inventories for different categories of items may be presented including inventories for tops, dresses, bottoms, accessories, footwear, second layer, etc. Other categories or sorting methods for presenting outfit options may be appropriate as well. For example, items may be sorted by season, sizing, fit, material, item type, item function, etc.; Paragraph 0055, The models may be trained with training data sets, where the training data sets correspond to particular categories and segments).
	Although Parker et al. discloses customer data used to train a machine learning model (Paragraph 0016, the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes; It is known by an ordinary skill in the art that the data used in machine learning is represented by a vector), Parker et al. does not specifically disclose that the customer data is represented as a sparse vector initialized with randomly generated numbers and having vector elements defining possible article categories, one or more customer locations, and/or possible selections of article brands and sizes.
	However, Nice et al. discloses wherein the customer data is represented as a sparse vector initialized with randomly generated numbers and having vector elements defining possible article categories, one or more customer locations, and/or possible selections of article brands and sizes (Paragraph 0021, Recommender system 20 optionally comprises an "explicit-implicit database" 31 comprising explicit-implicit data acquired responsive to preferences exhibited by a population of "N" users 21 for items in a catalog of "M" items. Recommender system 20 may comprise a model maker 40 that processes data in explicit-implicit database 31 to generate a database 32 comprising a trait vector for each of the N users and for each of the M catalog items. A recommender engine 50 uses the trait vectors in database 32 to recommend catalog items to users 21. Details of the generation of the trait vectors and their use in providing recommendations to users in accordance with embodiments of the invention are discussed below. In FIG. 1 recommender engine 50 is schematically shown receiving a user query 23 for a recommendation and responding with a recommendation list 24; Paragraph 0030, FIG. 3A schematically illustrates a global ranking matrix 300 comprising rankings r.sub.n,m for all M items by all N users. Rankings in global ranking matrix 300 for items IT.sub.m that are associated with a same given user US.sub.n are given in an n-th row of the matrix, which is labeled by the corresponding user identifier "US.sub.n". Rankings in global ranking matrix 300 for a same given item IT.sub.m provided by users US.sub.n are given in an m-th column of the matrix labeled by the corresponding item identifier "IT.sub.m". Preference rankings r.sub.n,m in ranking matrix 300 that are not blank are indicated by shaded cells 302 in the matrix. Because most users US.sub.n have experience with a relatively small number of items IT.sub.m, any given user US.sub.n generally provides a relatively small number of non-blank rankings r.sub.nm to global matrix 300. As a result, global matrix 300, as shown in FIG. 3A, is a relatively sparse matrix and exhibits a relatively low density of shaded cells; It can be noted that the claim language is written in alternative form. The limitation taught by Nice et al. is based on “vector elements defining possible article categories." In this case, a trait vector for each of the M catalog items describes all the possible article categories).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the customer data provided to a machine learning model as a vector of the invention of Parker et al. to further specify wherein the customer data is represented as a sparse vector initialized with randomly generated numbers and having vector elements defining possible article categories of the invention of Nice et al. because doing so would allow the method to use the details of the generation of the trait vectors and their use in providing recommendations to users (see Nice et al., Paragraph 0021). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2020/0302506 A1), in view of Periyathambi et al. (US 2021/0049674 A1), in further view of Culotta (Culotta, Aron, et al. "Author disambiguation using error-driven machine learning with a ranking loss function." Sixth International Workshop on Information Integration on the Web (IIWeb-07), Vancouver, Canada. 2007).
Regarding claim 8 (Original), which is dependent of claim 1, the combination of Parker et al. and Periyathambi et al. discloses all the limitations in claim 1. Parker et al. further discloses wherein the training the prediction model includes training the prediction model with one or more loss functions (Paragraph 0072, In various embodiments, a model may be evaluated after the model has been trained. The error of a model is the difference between actual performance and modeled performance. In another aspect, in some situations, a well -trained model may nevertheless diverge from an actual result. In this situation, a recommended outfit combination may have an aspect that makes the combination perform better than expected. For example, the recommended outfit combination may perform better, such as fit better, than predicted by a trained model. The description of the factor for success is an aspect. This aspect can be leveraged by incorporating the aspect into new outfit combination recommendations).
	Although Parker et al. discloses that the model can be evaluated after the model has been trained, and wherein the evaluation is based on an error between actual performance and modeled performance (Paragraph 0072), Parker et al. does not specifically disclose training the prediction model with the error (e.g. loss function).
However, Culotta discloses wherein the training the prediction model includes training the prediction model with one or more loss functions (Abstract, We then propose a training algorithm well-suited to this representation that is (1) error-driven in that training examples are generated from incorrect predictions on the training data, and (2) rank-based in that the classifier induces a ranking over candidate predictions; Page 35, First Column, lines 1-4, A training example Nˆ (T ), N∗(T ) is generated2, and a loss function is computed to adjust the parameters to encourage N∗(T ) to have a higher predicted score than Nˆ (T )).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify training the prediction model using validation data of the invention of Parker et al. to further incorporate wherein training the prediction model includes training the prediction model with one or more loss functions of the invention of Culotta because doing so would allow the method use a training algorithm that is error driven, which demonstrates error reductions of up to 60% over the standard binary classification approach (See Culotta, Abstract). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624